Citation Nr: 0514664	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a visual disorder. 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  




FINDING OF FACT

The veteran is not shown to have a visual disorder that is 
etiologically related to active service.  


CONCLUSION OF LAW

A visual disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 2002 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a December 2002 statement of the case 
and a supplemental statement of the case issued in November 
2004, the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a May 2005 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  He was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received as well as 
VA examination reports dated in June 2001 and March 2003.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the September 2002 RO decision was made after November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until May 2005.  The Court has held that 
an appellant has the right to VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini at 22, 23.  VA 
must provide notice, consistent with the requirements of 
§ 5103(a), 3.159(b), and Quartuccio, supra, that informs the 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claim.  The Board finds that the veteran received such notice 
in May 2005.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in May 2005 was not given 
prior to the September 2002 RO adjudication of the claim, the 
notice was provided by the RO prior to Board's adjudication 
of the claim.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that he injured his right eye during 
active service and that he has had visual problems since that 
time.  The Board has reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
veteran's claim and that service connection is therefore not 
warranted.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, service 
medical records show that in May 1992, the veteran sustained 
a right zygomatic maxillary complex fracture while playing 
football.  He underwent open reduction with internal 
fixation.  On his May 2001 Report of Medical History, the 
veteran denied lacking vision in either eye, though he did 
indicate that he had "right eye trouble."  He explained 
that the vision in his right eye had decreased and that he 
had some associated pain.  On his contemporaneous Report of 
Medical Examination, it was noted that the veteran had 
undergone surgery of this right zygomatic arch.  It was also 
noted that his eyes were "normal."  

With respect to evidence of a current disability, the 
veteran's June 2001 VA examination report diagnosed status 
postoperative open reduction internal fixation of the right 
zygomatic arch.  In a March 2003 statement, the veteran 
complained of pain in his right temple and eye since his in-
service injury.  He also reported that his right eye became 
blurry and watered with reading and computer use.  He stated 
that he did not seek further treatment for his right eye 
during service as he did not want the problem to hinder his 
duty.  On physical examination, the veteran's pupils were 
equal and reactive to light and accommodation.  Fundoscopic 
and EOMs were within normal limits.  There was tenderness to 
palpation along the right orbit.

At his March 2003 VA examination, the veteran denied double 
vision since his in-service injury but complained of 
occasional blurring.  On examination, the veteran's right eye 
visual acuity was 20/20 -3.  His motility and visual fields 
were was full, and his pupils were without any anisocoria.  
An external examination was within normal limits, though 
slit-lamp examination of the lids showed bilateral 
blepharitis.  Conjunctiva, cornea, lens, and anterior 
vitreous were clear, and the iris was intact.  The veteran 
exhibited normal disk vessels, macula, and periphery.  The 
retina was flat and attached without any other evidence of 
ocular pathology.  The examiner diagnosed the veteran with 
bilateral blepharitis, and status postoperative orbital 
fracture repair of the right eye.  The examiner did not note 
any residuals of the veteran's in-service orbital fracture of 
the right eye including any visual abnormalities.  

Without objective medical evidence of any current visual 
disorder, service connection is not warranted.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In this case, 
there is no objective medical evidence of record showing that 
the veteran currently has a visual disorder.  The Board notes 
that in addition to the complaints of vision problems, the 
veteran has complained of pain around the right eye.  The 
Board observes that the RO did establish service connection 
for right open reduction internal fixation for 
zygomaticomaxillary complex fracture and has assigned a 10 
percent disability evaluation for this disorder on the basis 
of tenderness around the right orbit area as demonstrated on 
VA examination in June 2001.  However, no vision disorder was 
shown at the time of the June 2001 examination.  Further, as 
noted above, on VA examination in March 2003, the veteran's 
retina was flat and attached without any other evidence of 
ocular pathology.  He exhibited normal disk vessels, macula, 
and periphery, and conjunctiva, cornea, lens, and anterior 
vitreous were clear.  There record contains no additional 
treatment records showing that the veteran currently has any 
current visual disorder that is related to his military 
service.  Therefore, in the absence of evidence of a current 
visual disorder, the final Hickson element, a medical nexus 
opinion, is necessarily missing.  

To the extent that the veteran contends that he has a current 
vision problem that is related to his military service 
including the right zygomatic maxillary complex fracture, it 
is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for a visual disorder is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


